Rugg, C. J.
The validity of the appointment of the plaintiff as probation officer of the Superior Court for Suffolk County is the issue here presented. The facts are that there is a probation committee of the justices of the Superior Court, consisting of the chief justice and three associate judges. That committee voted on December 16, 1916, that the plaintiff be appointed probation officer with defined duties, beginning of term, and salary. A paper containing a copy of the vote was forthwith passed over to another judge of the Superior Court then holding the session of the Court for the transaction of criminal business in Suffolk County, with the request that he make the appointment accordingly. That judge handed the paper to the clerk of the court on December 18, 1916, in open session, who made upon it proper indorsement of the appointment of the plaintiff by the Court. On February 6, 1917, the same judge handed to the clerk of the court a more formal order of appointment, which was prefaced by a statement that it was made because some question had been raised as to the earlier appointment.
The pertinent provisions of the statutes are these: R. L. c. 217, § 81, as amended by St. 1911, c. 470, § 1: “The Superior Court may appoint probation officers and the justice of each police, district or municipal court and the Chief Justice of the Municipal Court of the City of Boston shall appoint one probation officer. Said Chief Justice may also appoint not more than eight male and three female assistant probation officers. The justice of the municipal court of the South Boston District and the justice of the municipal court of the Roxbury District and the justice of the third district court of eastern Middlesex and the jus*602tice of the police court of Springfield, may also each appoint one female assistant probation officer, and said justice of the municipal court of the Roxbury district may also appoint one male assistant probation officer. Each probation officer and assistant probation officer so appointed shall hold his office during the pleasure of the cotut which makes the appointment.” R. L. c. 217, § 92, as amended by St. 1910, c. 479, § 1: “The salary of each probation officer who is appointed by the Superior Court shall be determined by the court.” R. L. c. 157, § 1, as amended by St. 1911, c. 567: The Superior Court shall consist of one chief justice and twenty-seven associate justices. R. L. c. 157, § 2: “The court may be held by one or more of the justices, and when so held shall have and exercise all the power and jurisdiction committed to said court.”
The contention of the defendant is that the appointment is invalid because not made by all or by a majority of the judges of the Superior Court. That contention cannot be upheld. Paraphrasing slightly what was said by Chief Justice Gray in Greenwood v. Bradford, 128 Mass. 296, in order to conform to the change made by R. L. c. 158, § 4: “The Superior Court,” as used in the statutes means the court held, whether by one or more judges, at a time and place established by law for the judicial administration of justice. The words of St. 1898, c. 511, which is the original act for the appointment of probation officers in the Superior Court, confers the power of appointment upon “The Superior Court” and these words have been continued in each subsequent enactment. See St. 1906, c. 329, § 1, in addition to others above cited. The appointment of officers so essentially concerned with the conduct of criminal courts as are probation officers under the statutes and practice now prevailing manifestly is a judicial function and rightly may be performed by a court as thus defined. When it has been the intention of the Legislature to vest the appointment of officers in the collective body of individuals holding commissions as the justices of a court, as distinguished from the court itself, appropriate words to that end have been used to the effect that action shall be taken by “The justices of the Supreme Judicial Court” or by “the justices of the Superior Court.” See for example R. L. c. 165, §§ 1, 4, 5, 6, 8, 9, 16, 39, 72, 80; c. 156, § 4; c. 217, § 58; St. 1894, c. 453. While it may be possible that *603some exception can be found, it is true that in general when the court is referred to in the statutes in connection with the superior bench, the justices constituting the court are not intended; but the judge or judges holding the court according to law.
The practice of the justices of the Superior Court for many years, in appointing a .committee on probation officers and to consider and recommend appointments, action doubtless followed universally as in this instance by the court, illustrates the scrupulous care and wise deliberation which might be expected to characterize their conduct in dealing with such an important matter. It cannot be regarded on the footing of a long continued and unquestioned interpretation of a statute of doubtful words imposing the performance of a public duty, as to which see Burrage v. County of Bristol, 210 Mass. 299, for it has not been and hardly would be contended that such appointments could be made by a committee of the judges of that Court.
The appointment of the petitioner by the single judge presiding in the session for the transaction of criminal business is not susceptible of the construction that it was an unthinking adoption of the work of the probation committee. The appointment was the exercise of the judicial faculty which imports under the circumstances forethought and personal responsibility, as for any other judicial act.
It follows that the petitioner was appointed probation officer according to law and is entitled to recover.

Judgment affirmed.